Citation Nr: 1226975	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to January 1992 and from February 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for PTSD and assigned a 10 percent disability rating, effective April 13, 2006.  The RO in Houston, Texas, currently has jurisdiction over the case.
 
Subsequently, in July 2007, the RO issued another rating decision, increasing the evaluation for PTSD to 30 percent, effective April 13, 2006.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

First, it appears that additional VA treatment records may be available.  The Veteran's VA treatment records dated from August 2006 to June 2007 and from  May 2008 to May 2011 have been obtained.  It does not appear that records dated between June 2007 and May 2008 have been requested.  These records should be obtained on remand, as well as any more recent records dated since May 2011.  

There is also an indication in this May 2011 VA treatment note that the Veteran was interested in seeking treatment at a Vet Center.  Therefore, any Vet Center records also should be obtained on remand.

As the case must be remanded for the foregoing reasons, the Veteran should also be scheduled for a VA examination to assess the current severity of his PTSD.  His last VA examination to evaluate his PTSD was conducted in June 2006, more than 6 years ago. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from June 2007 to May 2008, and dated from May 2011 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score. 

All findings, conclusions, and opinions must be supported by a clear rationale. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

4.  Finally, readjudicate the claim on appeal (i.e., entitlement to an initial rating in excess of 30 percent for PTSD).  If the benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


